DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/09/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1-6 as set forth in the Final Rejection filed 09/09/20 is overcome by the cancellation of the claims.

4.	The objections to Claims 7-9 as set forth in the Final Rejection filed 09/09/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-6 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Final Rejection filed 09/09/20 is overcome by the cancellation of the claims.

Allowable Subject Matter
6.	Claims 7-9 are allowed.
	The closest prior art is provided by Toba et al. (JP 2007-109988 A), which discloses compounds of the following form:

    PNG
    media_image1.png
    228
    237
    media_image1.png
    Greyscale

(page 47) where Arq1-3 = monovalent group which may have a substituent ([0077]). An embodiment is disclosed:

    PNG
    media_image2.png
    175
    309
    media_image2.png
    Greyscale

(page 50).  However, it is the position of the Office that neither Toba et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of the specific substituent groups.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786